BEEMAN DRILLING CO. INDEX TO FINANCIAL STATEMENTS Description Reference Report of Independent Registered Public Accounting Firm F-1 Balance Sheet as of December 31, 2006 F-2 Statements of Operations for the Years Ended December 31, 2006 and 2005 F-3 Statements of Stockholder’s Equity for the Years Ended December 31, 2006 and 2005 F-4 Statements of Cash Flows for the Years Ended December 31, 2006 and 2005 F-5 Notes to Financial Statements F-6 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Beeman Drilling Co. Moab, Utah We have audited the accompanying balance sheet of Beeman Drilling Co. (“Beeman Drilling”) as of December 31, 2006, and the related statements of operations, stockholders’ equity and cash flows for the years ended December 31, 2006 and 2005.These financial statements are the responsibility of Beeman Drilling 's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Beeman Drilling as of December 31, 2006, and the results of its operations and cash flows for the years ended December 31, 2006 and 2005, in conformity with accounting principles generally accepted in the United States of America. /s/ Malone & BaileyMalone & Bailey, PC www.malone-bailey.com Houston, Texas January 4, 2008 F-1 Beeman Drilling Co. Balance Sheet December 31, 2006 ASSETS Current assets Cash $ 1,430,257 Trading securities, at market 4,318,984 Accounts receivable 813,776 Prepaid expenses 306,995 Total current assets 6,870,012 Property and equipment, net 1,204,339 TOTAL ASSETS $ 8,074,351 LIABILITIES AND STOCKHOLDER’S EQUITY Current liabilities Accounts payable and accrued expenses $ 130,799 Due to related party 54,500 Cash overdraft 74,400 Income taxes payable 933,026 Deferred income taxes payable 474,657 Total current liabilities 1,667,382 TOTAL LIABILITIES 1,667,382 STOCKHOLDERS’ EQUITY Common stock, $1.00 par value per share; 100,000 shares authorized; 100,000 shares issued and outstanding 100,000 Retained earnings 6,306,969 Total stockholders’equity 6,406,969 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ 8,074,351 The Accompanying Notes are an Integral Part of the Financial Statements F-2 Beeman Drilling Co. Statements of Operations For the Years Ended December 31, 2006 and 2005 2006 2005 Revenues $ 5,687,402 $ 5,985,912 Cost of revenues Related party 129,700 788,509 Non-related party 2,240,889 2,316,349 Total cost of revenue 2,370,589 3,104,858 Gross margin on drilling operations 3,316,813 2,881,054 Operating expenses Selling, general and administrative Relatedparty 301,359 63,613 Non-related party 2,007,546 1,962,674 Total general and administrative expense 2,308,905 2,026,287 Depreciation 358,174 378,572 Total operating expenses 2,667,079 2,404,859 Income from operations 649,734 476,195 Other income (expense) Investment income (loss) (1,193,423) 3,147,439 Interest expense (76,043) (99,114) Income (loss) before provision for income taxes (619,732) 3,524,520 Income tax expense (recovery) (298,481) 1,479,643 Net income (loss) $ (321,251) $ 2,044,877 Per Share Data Basic and diluted net income (loss) per share $ (3.21) $ 20.45 Weighted average shares outstanding 100,000 100,000 The Accompanying Notes are an Integral Part of the Financial Statements F-3 Beeman Drilling Co. Statements of Stockholders’ Equity For the Years Ended December 31, 2006 and 2005 Common Stock Retained Shares Amount Earnings Total Balance, December 31, 2004 100,000 $ 100,000 $ 4,583,343 $ 4,683,343 Net income - - 2,044,877 2,044,877 - Balance, December 31, 2005 100,000 100,000 6,628,220 6,728,220 Net loss - - (321,251) (321,251) Balance, December 31, 2006 100,000 $ 100,000 $ 6,306,969 6,406,969 The Accompanying Notes are an Integral Part of the Financial Statements F-4 Beeman Drilling Co. Statements of Cash Flow For the Years Ended December 31, 2006 and 2005 2006 2005 Cash flows from operating activities Net income (loss) $ (321,251) $ 2,044,877 Adjustments to reconcile net income to net cash provided by operating activities Depreciation 358,174 378,572 Deferred income tax expense (recovery) 119,577 (2,836) Noncash investment income (loss) 1,356,703 (2,987,051) Changes in assets and liabilities Accounts receivable 398,772 (490,794) Accounts payable and accrued expenses (536,070) (464,669) Prepaid expense and other current assets (203,368) (103,627) Income taxes payable (549,479) 1,840,421 Net cash provided by operating activities 623,058 214,893 Cash flows from investing activities Purchase of property and equipment (752,658) (213,293) Investments in equity securities (6,302,631) (13,017,432) Sale of equity securities 11,265,968 9,459,047 Net cash provided by (used in) investing activities 4,210,679 (3,771,678) Cash flows from financing activities Bank overdraft 74,400 Proceeds of related party debt 103,627 Payments on related party debt (49,127) Increase in margin loan 3,580,507 Payments on margin loan (3,580,507) Net cash provided by (used in)financing activities (3,555,234) 3,684,134 Increase in cash and equivalents 1,278,503 127,349 Cash and equivalents, beginning of year 151,754 24,405 Cash and equivalents, end of year $ 1,430,257 $ 151,754 Supplemental disclosures Cash paid for interest $ - $ - Cash paid for taxes $ 220,497 $ 220,120 The Accompanying Notes are an Integral Part of the Financial Statements F-5 Beeman Drilling Co. Notes to Financial Statements December 31, 2006 and 2005 Note 1: Organization and Nature of Operations Bob Beeman Drilling Co., a Utah corporation, was formed in 1966.Beeman Drilling operates twelve drilling and core rigs in Utah, New Mexico, Nevada, Arizona and Colorado and derives its income from mineral core sampling, deep water well drilling and oil and gas drilling. Note 2: Summary of Significant Accounting Policies Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Cash Equivalents Beeman Drilling considers all highly liquid investments with maturities from date of purchase of three months or less to be cash equivalents. Cash and equivalents consist of cash on deposit with domestic banks and, at times, may exceed federally insured limits. Accounts Receivable Beeman Drilling provides an allowance for doubtful accounts on trade receivables based on historical collection experience and a specific review of each customer's trade receivable balance.As of December 31, 2006, there was no allowance provided on accounts receivable due to management’s assessment of the collectability of these items.No accounts were written off during the years ended December 31, 2006 and 2005. Credit Risk Beeman Drilling is subject to credit risk relative to its trade receivables.However, credit risk with respect to trade receivables is minimized due to the nature of its customer base. Beeman Drilling maintains cash balances at one bank and one financial institution.
